Filed 8/15/22 Salazar v. Salazar CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----




 ISRAEL C. SALAZAR,                                                                            C092727

                    Plaintiff and Appellant,                                        (Super. Ct. No. 34-2018-
                                                                                     00246743-PR-TR-FRC)
           v.

 RICARDO SALAZAR, as Trustee, etc.,

                    Defendant and Respondent.




         In a signed order filed on December 6, 2019, the trial court denied appellant Israel
C. Salazar’s petition challenging the validity of a living trust. Appellant filed a notice of
appeal from that order on August 25, 2020.
         Because the notice of appeal was filed more than 180 days after the trial court’s
appealable order was filed, the notice of appeal is untimely. (Cal. Rules of Court, rule
8.104(a)(1)(C), (e).) Because we have no jurisdiction to consider this untimely appeal,
we dismiss it on our own motion. (See In re G.C. (2020) 8 Cal.5th 1119, 1127; Faunce v.
Cate (2013) 222 Cal.App.4th 166, 170.)

                                                             1
                                      DISPOSITION
       The appeal is dismissed. Respondent Ricardo Salazar is awarded his costs on
appeal. (Cal. Rules of Court, rule 8.278(a)(1), (2).)



                                                   /s/
                                                  HOCH, J.



We concur:



 /s/
DUARTE, Acting P. J.



 /s/
EARL, J.




                                             2